Citation Nr: 1125826	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-31 355	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a perirectal abscess from March 6, 1995, to June 27, 2000.

2.  Entitlement to a disability rating in excess of 30 percent for a perirectal abscess from June 28, 2000, to October 31, 2003.

3.  Entitlement to a total disability rating based on individual unemployability due to 38 U.S.C.A. § 1151 compensated disability of perirectal abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION


The Veteran had active service from July 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a perirectal abscess with disability evaluations of 10 percent from July 19, 1995 to June 27, 2000; 30 percent from June 28, 2000 to October 31, 2003; and 60 percent from November 1, 2003 forward.  A December 2005 rating decision subsequently assigned an effective date of March 6, 1995 for the 10 percent disability rating.  The Veteran had stated that he believed the 60 percent disability rating was fair and limited his dissatisfaction to the 10 and 30 percent ratings.  A February 2008 rating decision assigned a 100 percent rating for the Veteran's perirectal abscess, effective from February 20, 2007.

The claims were previously before the Board and were remanded in January 2008 and November 2009 for additional development and to address due process concerns.  In November 2009, the Board also recognized an included claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


